                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION

 HEATHER EDEN,

                Plaintiff,

 v.                                                 Civil Action No. 3:18-cv-5056-NKL

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                Defendant.

                                            ORDER

       Plaintiff Heather Eden seeks review of the decision by Defendant denying her claim for

Supplemental Security Income. For the reasons set forth below, the Court affirms the ALJ’s

decision.


  I.   BACKGROUND

       Eden filed an application for Supplemental Security Income on January 24, 2013, pursuant

to Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-1385. Tr. 136. Eden, who was born

in 1974, claimed that she became disabled April 1, 2005. Tr. 136, 162. She claims that her

disability is caused by mental impairments, migraines, fibromyalgia, and asthma.

       Eden’s case is before the Court for the second time. The Court previously remanded the

proceeding (Tr. 784-94), but there is no dispute that the Court’s prior decision is not at issue on

this appeal. See Doc. 16, p. 2; see, generally, Doc. 17. On remand, the ALJ concluded, after

another hearing, that Plaintiff had the following severe impairments: probable fibromyalgia,

migraines, asthma, chronic rhino sinusitis, obesity, and mental impairments variously diagnosed

as depression, post-traumatic stress disorder, generalized anxiety disorder, panic disorder,




                                                1
bereavement, and bipolar affective disorder. Tr. 647-48. The ALJ nonetheless concluded that

Eden retained the residual functional capacity (“RFC”) to perform work as follows:

          light work as defined in 20 CFR 416.967(b) except she cannot climb ladders, ropes,
          or scaffolds; can frequently climb ramps and stairs; can occasionally stoop, kneel,
          crouch, and crawl; must avoid concentrated exposure to extreme cold, excessive
          vibration, concentrated use of hazardous machinery except motor vehicles, and
          unprotected heights; must avoid even moderate exposure to irritants such as fumes,
          odors, dust, gases, and poorly ventilated areas. She can maintain concentration,
          persistence and pace on simple tasks for two-hour periods, make simple work-
          related decisions, understand, remember, and carry out simple work instructions
          and procedures, and can adapt to changes in the workplace that are simple,
          predictable, and can be easily explained. She should avoid working with the public,
          but can engage in occasional and superficial interaction with coworkers and
          supervisors.

Tr. 652. Based on the testimony of a vocational expert, the ALJ concluded that Eden’s RFC would

allow her to work as a Mail Clerk or Battery Assembler—jobs that exist in significant numbers in

the national economy, including in the State of Missouri. Tr. 658. The ALJ therefore concluded

that Eden was not under a “disability” as that term is defined in the Act. Tr. 658-59. The Social

Security Administration’s Appeals Council subsequently denied Plaintiff’s request for review. Tr.

635-641. The ALJ’s decision constitutes the final decision of the Commissioner subject to judicial

review.


 II.      STANDARD

          The Court must affirm the Commissioner’s denial of social security benefits “if substantial

evidence in the record as a whole supports the ALJ’s decision.” Milam v. Colvin, 794 F.3d 978,

983 (8th Cir. 2015). “Substantial evidence is less than a preponderance, but is enough so that a

reasonable mind would find it adequate to support the ALJ’s conclusion.” Singh v. Apfel, 222 F.3d

448, 451 (8th Cir. 2000). The Court must consider both “evidence that detracts from the

Commissioner’s decision as well as evidence that supports it.” Id. (quotation marks and citation

omitted). However, “as long as substantial evidence in the record supports the Commissioner’s


                                                   2
decision, [the Court] may not reverse it because substantial evidence also exists in the record that

would have supported a contrary outcome, or because [the Court] would have decided the case

differently.” Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015) (quotation marks and citation

omitted). The Court must “defer heavily to the findings and conclusions of the Social Security

Administration.” Michel v. Colvin, 640 F. App’x 585, 592 (8th Cir. 2016) (quotation marks and

citations omitted).


III.   DISCUSSION

       Eden argues (1) that the ALJ failed to include certain limitations described by a treating

psychiatrist that the ALJ had deemed credible, and (2) that the ALJ did not properly evaluate

Eden’s allegations. The Court considers these arguments in turn.


           a. Whether the ALJ Failed to Include Certain Restrictions as to which Dr.
              Christy Opined

       Richard Christy, M.D., Eden’s treating physician from September 9, 2014 through 2016

(Tr. 1063-1110, 2092-2134), provided a check-the-box form titled “MEDICAL SOURCE

STATEMENT – MENTAL” on January 28, 2016. The ALJ purported to afford “great weight” to

Dr. Christy’s opinion. However, Eden claims that the ALJ nonetheless failed to include in the

RFC all of the limitations as to which Dr. Christy opined, without explanation.

       Dr. Christy opined that Eden was “Moderately Limited” in four abilities: “to understand

and remember detailed instructions,” “to maintain attention and concentration for extended

periods,” “to complete a normal workday and workweek without interruption from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods,” and “to accept instructions and respond appropriately to

criticism from supervisors.” Tr. 1035-36. In every other regard, Dr. Christy deemed Eden “Not



                                                 3
Significantly Limited.” The check-the-box form defines “Moderately Limited” as “Impairment

levels are compatible with some, but not all, useful functioning.”

       Eden argues that the ALJ “did not include limitations from the opinion in the RFC or

explain why the credible limitations were omitted.” Doc. 11, p. 14. In fact, Dr. Christy’s opinion

that Eden had “some, but not all, useful functioning” in understanding and remembering detailed

instructions is consistent with the ALJ’s conclusion that she can “carry out simple work

instructions and procedures, and can adapt to changes in the workplace that are simple, predictable,

and can be easily explained.” Dr. Christy’s opinion that Eden had “some, but not all, useful

functioning” in maintaining concentration for extended periods is consistent with the ALJ’s

conclusion that she “can maintain concentration . . . on simple tasks for two-hour periods . . . .”

Dr. Christy’s opinion that Eden had “some, but not all, useful functioning” in completing a normal

workday and work week without interruption from psychologically based symptoms and

performing at a consistent pace is consistent with the ALJ’s conclusion that she “can maintain . . .

persistence and pace on simple tasks for two-hour periods” and “should avoid working with the

public . . . .” Finally, Dr. Christy’s opinion that Eden had “some, but not all, useful functioning”

in accepting instructions and responding appropriately to criticism from supervisors is consistent

with the ALJ’s conclusion that she can “carry out simple work instructions and procedures, and

can adapt to changes in the workplace that are simple, predictable, and can be easily explained,”

and that she “can engage in occasional and superficial interaction with coworkers and supervisors.”

       The cases that Eden cites are distinguishable. For example, in Gann v. Berryhill, the

treatment professionals opined that the claimant’s “ability to adapt to a work environment appears

to be highly marginal,” and that the claimant had “adaptive limitations” that would prevent

working in a setting that “require[d] frequent or intense . . . change in routine.” 864 F.3d 947,




                                                 4
952-53 (8th Cir. 2017). However, despite the fact that the ALJ gave the opinions “significant

weight” (id., at 953), neither the RFC assessment nor the ALJ’s hypothetical question to the

vocational expert included these adaptive limitations. The claimant’s limitations in Gann were

more severe than the limitations as to which Dr. Christy opined, and the ALJ’s RFC here reflected

those limitations. Eden also notes that this Court previously found that an RFC for simple,

repetitive tasks did not account for a moderate limitation in the ability to complete a normal

workday and workweek and the ability to perform at a consistent pace, citing McNertney v. Astrue,

No. 10-3149-NKL, 2011 WL 2416618 (W.D. Mo. June 13, 2011). However, in McNertney,

“‘Moderately limited’” was defined as: ‘[a]n impairment which seriously interferes with, and in

combination with one or more other restrictions assessed, will preclude the individual’s ability to

perform the designated activity on a regular and sustained basis, i.e., 8 hours a day, for 5 days a

week, or an equivalent work schedule.’” Id., at *2. In other words, the “moderate” limitation at

issue in McNertney was by definition more severe than the “moderate” limitation here. Compare

McNertney, 2011 WL 2416618, at *2 (defining “moderately limited” as an impairment that

“seriously interferes with . . . ability to perform the designated activity) with Tr. 1035 (defining

“Markedly Limited” as “limitations that seriously interfere[] with the ability to function

independently” and defining “Moderately Limited” as “Impairment levels are compatible with

some, but not all, useful functioning”). McNertney therefore is not applicable.

       Eden bears the burden of establishing that a more restrictive RFC was required. See Mabry

v. Colvin, 815 F.3d 386, 390 (8th Cir. 2016) (“The claimant has the burden to establish his RFC.”).

Yet, she has not established on the facts or the law that a more restrictive RFC was warranted here.




                                                 5
            b. Whether the ALJ Failed to Properly Evaluate Eden’s Conditions

       The Court turns now to the question of whether the ALJ properly evaluated Eden’s

conditions. Eden argues that the ALJ erred in noting that her physical examinations were largely

normal and finding that her mental examinations centered around financial concerns and family

conflicts and her daily activities were not consistent with allegations of disability.

       The Court “defers to the ALJ’s determinations as long as good reasons and substantial

evidence support the ALJ’s evaluation . . . .” Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086,

1090 (8th Cir. 2018) (quotation marks and citation omitted).

       The only physical ailments that Eden specifically argues warrant a different outcome are

her fibromyalgia and migraines. However, the ALJ concluded that these impairments are “severe”

for Eden (Tr. 647) and that her physical impairments, in combination with obesity, limit Eden’s

ability to lift and carry and to work at the light exertional range (Tr. 650). Thus, the ALJ took

account of her complaints of fibromyalgia and migraines in spite of the lack of medical record

evidence.

       The ALJ’s conclusions are consistent with other evidence in the record, including the facts

that she first ceased working in 2010 because of budget cuts. Tr. 217 (“She thinks that she will

not have a job to return to school as a cook this school year due to budget cuts.”). She cared for

children (Tr. 707-08, 2114 (“Ms. Eden related she has been continuing to babysit and is enjoying

the job.”)) and her disabled mother (Tr. 734-35). See 20 C.F.R. § 416.971 (“Even if the work you

have done was not substantial gainful activity, it may show that you are able to do more work than

you actually did.”); Tindell v. Barnhart, 444 F.3d 1002, 1006 (8th Cir. 2006) (finding that ALJ’s

discounting of claimant’s credibility was well supported where ALJ noted that claimant worked

ten hours per week in a catering business and took care of her young grandchild); Harris v.

Barnhart, 356 F.3d 926, 930 (8th Cir. 2004) (“It was also not unreasonable for the ALJ to note


                                                  6
that Harris’s . . . part-time work [was] inconsistent with her claim of disabling pain.”). The ALJ’s

conclusion that Eden’s physical impairments are not disabling is also consistent with medical

records indicating Eden’s improvement with treatment. See, e.g., Tr. 586 (“She got a Botox

treatment for her migraines which has helped her somewhat.”); Tr. 614 (“Heather is taking Botox

for migraines and this is helping.”). An impairment that can be controlled by treatment or

medication cannot be considered disabling. Hensley v. Colvin, 829 F.3d 926, 933 (8th Cir. 2016).

       Similarly, the ALJ’s conclusions concerning Eden’s mental impairments are consistent

with evidence that her conditions were improving. See Tr. 612 (“She is getting better at controlling

anxiety about all issues.”); Tr. 614 (“She is continuing to cope with severe anxiety.”); Tr. 1076

(“Heather . . . says her anxiety is better. . . . She is feeling much less anxious.”); Tr. 1084

(“Heather . . . says her anxiety is better. She said she is doing OK . . . .”). Moreover, as the ALJ

noted (Tr. 653), the record showed that Plaintiff’s mental status examinations were “consistently”

normal. See Tr. 225 (emergency record showing normal assessments); Tr. 401 (noting normal

mood, affect, and behavior); Tr. 409 (same); Tr. 432 (noting normal mood, affect, behavior,

judgment, and thought); Tr. 451 (noting normal mood and affect); Tr. 471 (noting negative

psychiatric/behavioral findings); Tr. 1063 (noting that claimant reported doing “fair” and that she

was “doing okay”); Tr. 1378 (noting no focal deficits, “mood normal,” appropriate affect, and that

Eden was awake, alert and oriented); Tr. 1760 (noting “normal mood and affect”). See Chesser v.

Berryhill, 858 F.3d 1161, 1167 (8th Cir. 2017) (holding that “doctors’ observations of [claimant]'s

mood and affect are relevant to the assessment of the severity of [claimant]’s symptoms”).

       The ALJ’s conclusion that Eden’s situational problems contributed to her mental

impairments was not improper. See Gates v. Astrue, 627 F.3d. 1080, 1082 (8th Cir. 2010)

(concluding that “any depression experienced by [claimant] was situational in nature, related to




                                                 7
marital issues, and improved with a regimen of medication and counseling”). It was amply

supported by the record. See, e.g., Tr. 1061 (“There is a lot of stress in her life.”); Tr.1063

(reporting stress caused by problems with child); Tr. 2108 (noting stresses attributable in part to

family issues and financial difficulties); Tr. 2112 (reporting stress due to financial and family

issues). Finally, as discussed above, the ALJ’s conclusion is also supported by the opinion of Dr.

Christy, a treating psychiatrist.

        Substantial evidence thus supports the ALJ’s conclusion that Eden is not disabled.


IV.     CONCLUSION

        Because Eden has not identified any aspect of the ALJ’s decision that is unsupported by

substantial evidence in the record, the Court affirms the ALJ’s decision.



                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: April 22, 2019
Jefferson City, Missouri




                                                8
